Judgment unanimously affirmed, with costs. Memorandum: The evidence fully supports the finding by the Trial Judge that except for the reservation by the State of the area in question for future arterial highway purposes, more than eight years before the appropriation, claimant owner would have developed the area into subdivision lots, built on them and sold them, as it did the adjoining area. Claimant acquired this property for residential development, unaware of the State’s reservation of the area in question for a public purpose, and submitted a plan to the Planning Commission showing the entire appropriated section subdivided into lots. The plans were rejected because of the threat of condemnation as to a portion of the property. Since the threat of condemnation was the sole cause of the claimant’s failure to develop this area it was proper to aiward to claimant a value commensurate with the value of the adjoining lands owned and developed by it (see City of Buffalo v. Irish Paper Co., 31 A D 2d 470, affd. 26 N Y 2d 869). (Appeal from judgment of Court of Claims in claim for damages for permanent appropriation.) Present — Del Vecchio, J. P., Marsh, Witmer, Moule and Henry, JJ.